[Cite as Dennison v. Dennison, 2020-Ohio-2800.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Sallynda P. Rothchild Dennison,                   :

                Petitioner-Appellant,             :
                                                                    No. 19AP-335
v.                                                :              (C.P.C. No. 18DV-1954)

Allen P. Dennison,                                :             (REGULAR CALENDAR)

                Respondent-Appellee.              :




                                          D E C I S I O N

                                      Rendered on May 5, 2020


                On brief: Cabot Roubanes Luke Co., LPA, Barbara A. Luke;
                and Angela Miller, for appellant. Argued: Barbara A. Luke.

                On brief: Sallynda P. Rothchild Dennison, pro se.

                On brief: Isaac Wiles Burkholder & Teetor, LLC, Joanne S.
                Beasy, and Dale D. Cook, for appellee. Argued: Dale D.
                Cook.


                 APPEAL from the Franklin County Court of Common Pleas,
                   Division of Domestic Relations and Juvenile Branch.

KLATT, J.

        {¶ 1} Petitioner-appellant, Sallynda Dennison, appeals from a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, and Juvenile
Branch, denying her request for a domestic violence civil protection order ("CPO"). For the
following reasons, we affirm.
        {¶ 2} On November 30, 2018, appellant filed a petition for a CPO against her
husband, respondent-appellee, Allen Dennison, pursuant to R.C. 3113.31. Following an ex
Nos. 19AP-335                                                                                            2

parte hearing, the trial court issued a temporary CPO and set the matter for a full hearing.
After several continuances, during which the court maintained the temporary order, the
matter was heard on April 17, 18, and 19, 2019.1 Both parties appeared with counsel and
testified on their own behalf.
        {¶ 3} On April 23, 2019, the trial court filed an entry denying the CPO. Appellant
timely appeals, advancing a single assignment of error for this court's review:
                The court's decision denying Appellant Dennison a CPO is
                against the manifest weight of the evidence. R.C. 3113.31

        {¶ 4} Appellant's assignment of error contends that the trial court's decision
denying her petition for a CPO is against the manifest weight of the evidence. An appellate
court will not reverse a trial court's decision regarding the issuance of a CPO for being
contrary to the manifest weight of the evidence if there is some competent, credible
evidence going to the essential elements of the case. J.R. v. E.H, 10th Dist. No. 16AP-431,
2017-Ohio-516, ¶ 10, citing Bradley v. Cox, 10th Dist. No. 04AP-118, 2004-Ohio-4840, ¶ 9,
citing C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279 (1978), syllabus. A reviewing
court presumes that the trial court's findings are correct because the trial court has viewed
the witnesses and weighed the credibility of the parties' testimony. Id., citing Guthrie v.
Long, 10th Dist. No. 04AP-913, 2005-Ohio-1541, ¶ 13, citing Seasons Coal Co., Inc. v.
Cleveland, 10 Ohio St. 3d 77, 80 (1984). " '[T]he weight to be given to the evidence and the
credibility of the witnesses are issues for the trier of fact.' " Id., quoting Guthrie at ¶ 13,
citing State v. Jamison, 49 Ohio St. 3d 182 (1990).
        {¶ 5} To obtain a CPO pursuant to R.C. 3113.31, the petitioner must prove by a
preponderance of the evidence that the respondent has engaged in an act of domestic
violence against petitioner or petitioner's family or household members. Crabtree v.
Dinsmoor, 10th Dist. No. 13AP-342, 2013-Ohio-5797, ¶ 10, citing Felton v. Felton, 79 Ohio
St.3d 34 (1997), paragraph two of the syllabus. As relevant here, R.C. 3113.31(A)(1)(a)(ii)
defines "[d]omestic violence" as "[p]lacing another person by the threat of force in fear of
imminent serious physical harm or committing a violation of section 2903.211 * * * of the
Revised Code."


1Prior to opening statements, the trial court noted that the parties' divorce proceedings in case No. 18DR-
3628 remained pending.
Nos. 19AP-335                                                                               3

        {¶ 6} R.C. 2903.211(A)(1) addresses menacing by stalking and provides in part:
"No person by engaging in a pattern of conduct shall knowingly cause another person to
believe that the offender will cause physical harm to the other person * * * or cause mental
distress to the other person." Pursuant to R.C. 2901.22(B), "[a] person acts knowingly,
regardless of purpose, when the person is aware that the person's conduct will probably
cause a certain result or will probably be of a certain nature. A person has knowledge of
circumstances when the person is aware that such circumstances probably exist." "Purpose
or intent to cause physical harm or mental distress is not required. It is enough that the
person acted knowingly." Jenkins v. Jenkins, 10th Dist. No. 06AP-652, 2007-Ohio-422,
¶ 16.
        {¶ 7} R.C. 2903.211(D)(1) defines "[p]attern of conduct" as "two or more actions or
incidents closely related in time, whether or not there has been a prior conviction based on
any of those actions or incidents." The incidents need not occur within any specific
temporal period. Perry v. Joseph, 10th Dist. No. 07AP-359, 2008-Ohio-1107, ¶ 7, citing
Jenkins at ¶ 18. " 'In determining what constitutes a pattern of conduct for purposes of R.C.
2903.211(D)(1), courts must take every action into consideration even if * * * some of the
person's actions may not, in isolation, seem particularly threatening.' " J.W. v. D.W., 10th
Dist. No. 19AP-52, 2019-Ohio-4018, ¶ 47, citing Olson v. Olson, 6th Dist. No. WD-15-002,
2016-Ohio-149, ¶ 14.
        {¶ 8} R.C. 2903.211(D)(2)(a) and (b) define "[m]ental distress," respectively, as
"[a]ny mental illness or condition that involves some temporary substantial incapacity," or
"[a]ny mental illness or condition that would normally require psychiatric treatment,
psychological treatment, or other mental health services, whether or not any person
requested or received psychiatric treatment, psychological treatment, or other mental
health services." " '[M]ental distress for purposes of menacing by stalking is not mere
mental stress or annoyance.' " J.W. at ¶ 48, quoting Ellet v. Falk, 6th Dist. No L-09-1313,
2010-Ohio-6219, ¶ 38, quoting Caban v. Ransome, 7th Dist. No. 08 MA 36, 2009-Ohio-
1034, ¶ 29. "However, it 'need not be incapacitating or debilitating.' " Id., quoting Jenkins
at ¶ 19. " '[E]xpert testimony is not required to find mental distress. Lay testimony may be
sufficient.' " Id., quoting Jenkins. " 'A trial court may rely on its knowledge and experience
in determining whether mental distress has been caused.' " Id., quoting Jenkins at ¶ 19.
Nos. 19AP-335                                                                               4

       {¶ 9} At the hearing, appellant testified that she and appellee were married in
August 1993 and are the parents of two children–an adult son and a minor daughter.
Appellant is an attorney; until mid-year 2018, appellee was the office manager at
appellant's law firm. In March 2018, appellant became aware that appellee was having an
extramarital affair with a member of appellant's staff. When confronted by appellant,
appellee admitted the affair; he agreed to end it and go to marriage counseling. Appellant
did not immediately terminate appellee's employment because he was an integral member
of the support staff.
       {¶ 10} In mid-May 2018, appellant learned that appellee had not ended the affair;
she immediately ordered appellee to move out of the marital home. For the next three
months, appellee stayed with friends who lived across the street. Despite appellant's
repeated protestations, appellee returned to the marital home daily to shower, pick up
clothing, do laundry, mow the lawn, or do "anything else he felt like doing." (Tr. at 76.) At
one point, without appellant's permission, appellee entered the house, walked into the
bathroom, and talked to appellant while she showered. Appellant averred that appellee's
actions made her feel "[a]fraid" because "[t]here was zero restraint. He did what he wanted,
when he wanted, the way he wanted no matter what I had to say about it." Id. at 77.
Appellant averred that appellee told her he knew what was happening inside the house and
what she was doing, and that what went on inside the house was his business. Id. at 34, 52.
Appellant testified that she was "very stressed out" during this period, as she "felt that his
purpose in living across the street was to harass me and upset me; and I felt like as long as
he was there, I would never be allowed to live in peace in my own home." Id. at 39.
       {¶ 11} From mid-May through the end of June 2018, the parties exchanged
numerous text messages. In them, appellee averred that he would "respect [appellant's]
wishes" and no longer enter the house without her permission. (Petitioner's Ex. 19.) He
further stated that he had entered the house and "checked on you Friday," to which
appellant replied, "I'm f***ing bleeding out[.] You don't understand what you've done." Id.
During a discussion about appellee bringing the woman with whom he had the affair into
the neighborhood, appellant averred, "[y]ou have emotionally burgeoned [sic] me to death
* * * I am a big gaping wound * * * [and] [i]t's unlikely to ever heal." Appellee responded,
"I regret that[.] * * * I'm sorry." Id.
Nos. 19AP-335                                                                                          5

        {¶ 12} In early August 2018, appellee moved to Florida. Thereafter, he returned to
Ohio often to visit the children. During a visit over the 2018 Labor Day weekend, appellee
stayed with a friend who lived across the street from the marital home. On Monday,
September 3, 2018, appellee sent appellant a text message indicating that he had been
watching the marital home over the weekend and observed that their 15-year old daughter
and a male had been alone and unsupervised at the house all weekend. In a responsive text,
appellant denied that the daughter was alone with the man and told appellee that she
needed to protect their children and herself from him and repeatedly ordered him "[s]tay
out of my life." (Petitioner's Ex. 12; Tr. at 42.) Appellant testified that she had done
everything she could to try to get away from appellee, but ultimately realized that he
considered her to be his "property." (Tr. at 43.) Appellant averred that she felt threatened
by appellee because she believed that he had "people watching me for him" and was "doing
everything in his power to be where I'm going to be." Id. at 44.
        {¶ 13} On March 1 and 2, 2019, appellant observed appellee at a bar and a grocery
store that he knew she frequented. On March 3, 2019, appellee was arrested pursuant to
appellant's allegation that he violated the temporary CPO by being at a neighbor's house
which is less than 500 feet away from the marital residence.2 Appellant averred that these
incidents made her feel "nauseous, scared, like I was out of control of my life." Id. at 103.
Appellant characterized her feelings as "mental distress" and averred that "[e]motionally,
physically, it is beyond my ability to cope and I'm asking for help." Id. at 102-03.
        {¶ 14} Appellant stated that she has attended weekly therapy sessions since May
2018, has been prescribed anti-anxiety medication, has had to increase her anti-depressant
medication, and is in danger of having to be prescribed medication to lower her blood
pressure. She further averred that although "it's been a year * * * I can still be reduced to
tears. * * * I have said over and over again since he left that he's either going to kill me off
from medical problems from stress or he's going to push me to the point where I'm suicidal
or he's going to kill me." Id. at 53-54. Appellant testified that she cries every day, does not
sleep well, and struggles to get up in the morning. Appellant averred that appellee is "very
dangerous," and, as a result, appellant has installed security cameras inside and outside her


2At the time of trial, appellant's criminal case regarding the alleged violation of the temporary CPO was
pending.
Nos. 19AP-335                                                                                6

home, installed an alarm system, obtained a concealed carry permit so she can carry a gun,
and notified the police in her area and security personnel at her office and the courthouse.
Id. at 66.
       {¶ 15} On cross-examination, appellant acknowledged that appellee left the marital
residence at her request. She further conceded that over the next two months, appellee
agreed to assist her with the house, vehicles, animals, and legal practice. She acknowledged
that appellee's September 3, 2018 text message about watching the house related to his
concern that their daughter was alone with a man appellant had hired to remodel the house.
       {¶ 16} As to the events of March 1 and 2, 2019, appellant admitted that appellee was
already at the locations when appellant arrived; he did not acknowledge her presence and
left the establishments. Nonetheless, she felt scared, upset, nauseous, out of control, and
frustrated by these encounters because she "was trying to figure out why everywhere I went,
he was already there." Id. at 169.
       {¶ 17} On redirect examination, appellant testified that she did not file for a CPO
until November 30, 2018 because appellee had repeatedly assured her that he would stop
doing the things she requested that he not do. When appellant realized appellee was not
going to voluntarily comply with her requests, she concluded it was time to enlist the aid of
the courts.
       {¶ 18} Appellee testified that after appellant ordered him to leave the marital
residence, he had time to pack only a few items. He stayed with friends across the street
because the circumstances were urgent and other options were unsuitable; he did not do so
because he wanted to stalk appellant. He made arrangements with appellant over the next
few weeks to return to the house to retrieve personal items. He also agreed to continue
performing household duties such as doing laundry, mowing the lawn, and transporting
their daughter to activities. Although appellant initially asked appellee to leave the law firm
in mid-May 2018, she asked him to return to work shortly thereafter. Appellant changed
the locks on the marital home on June 2, 2018, and he did not return to the house
thereafter.
       {¶ 19} According to appellee, he never physically stalked or threatened appellant
and "honestly went out of my way to not cause her mental distress." Id. at 233. He moved
to Florida in early August 2018. When he returned to Ohio for the 2018 Labor Day
Nos. 19AP-335                                                                                  7

weekend, he stayed with his friends across the street from the marital home because it was
free, close to his daughter, centrally located, and alleviated the need for a rental car. He
never entered the marital home during his visits to Ohio.           He texted appellant on
September 3, 2018 to express his concern about their daughter being alone in the house
with a male contractor who was working on the house. When appellant denied that the
man was there and that what happened at the house was her business, appellee said he had
seen the man's truck with his own eyes and that their daughter's safety was his only concern.
       {¶ 20} In late June 2018, he returned to Ohio and again stayed with his friends
across the street from the marital home. He denied that he brought his girlfriend into the
neighborhood only to upset appellant. He had no communication with appellant after
September 19, 2018. He did not see appellant until the October 30, 2018 court date in their
pending divorce. He returned to Ohio for Thanksgiving 2018 and stayed in Gahanna; he
had no communication with appellant during this trip. He returned to Ohio on December 1,
2018 to attend a party at the home of a friend who lived near the marital home. He neither
saw nor spoke to appellant while in Ohio. He was served with the CPO at the party and left
immediately thereafter. He returned to Ohio in January 2019; he neither saw nor physically
stalked appellant during this trip.
       {¶ 21} On March 1, 2019, he went to a bar with his son and some friends. He denied
that appellant frequented this particular bar. Appellant entered the bar approximately an
hour and half after he arrived; he paid his tab and left immediately without speaking to her.
He accompanied his son to a grocery store on March 2, 2019; he did not see appellant at
the store.   Later that evening, he met friends at a bar.        Appellant entered the bar
approximately one hour later; he left immediately. He denied watching the marital home,
telling appellant he was doing so, or asking anyone to do so for him.
       {¶ 22} On cross-examination, appellee conceded that his son told him to stay away
from the marital home because his presence in the neighborhood or any discussion of him
upset appellant. He also acknowledged that appellant stated in a text that he had
emotionally bloodied her, and he agreed that he had done so. (Petitioner's Ex. 19.) On
redirect, he stated that the "emotionally bloodied" text was in reference to his infidelity.
       {¶ 23} Anna Reda testified on rebuttal in appellant's case. Reda lives in appellant's
neighborhood and works at her law firm. She confirmed that appellee was at the bar and
Nos. 19AP-335                                                                                8

grocery store on March 1 and 2, 2019 when appellant was there. She further stated that
appellee had successfully alienated appellant from some of the neighbors and that
appellee's actions in twice bringing his girlfriend into the neighborhood caused appellant
mental distress.
       {¶ 24} At the conclusion of the hearing, the trial court, addressing appellant,
averred, "there is no question in my mind that you've been through and are going through
an enormously traumatic experience because we have in fact seen some evidence of
inappropriate behavior and evidence of a very dysfunctional family. However, the crux of
what we're here to do is to decide whether or not a protection order is appropriate." (Tr. at
362.) The court further stated, "[o]ne legal issue that the Court doesn't have a quick answer
to is that the petition was signed and filed in November [2018], yet the majority of the
evidence, if not all of the evidence, of potential behavior by the Respondent took place after
November. So if the Court with hindsight finds that the ex parte order wasn't appropriate,
then the Court would be looking at evidence subsequent. I don't know that answer; and if
I'm going to fault, I'm going to fault on behalf of the Petitioner. And I am considering very
much the evidence of events that occurred after the filing of the petition." Id. The court
continued, "[T]he crux of the matter [is] has the behavior of the Respondent given rise to
the need to issue a civil protection order[?] After hearing from both parties as well as the
witness, after reviewing a multitude of exhibits, this Court specifically finds that there is
insufficient evidence for the maintenance of a civil protection order and the same is
denied." Id. at 363.
       {¶ 25} In her assignment of error, appellant first asserts that the trial court "found
that the element of mental distress was met." (Appellant's Brief at 9.) In support of this
argument, appellant cites the trial court's statement that she had been through an
"enormously traumatic experience." We disagree with appellant's characterization of the
trial court's assertion. The court did not specify the source, cause, or timeframe of the
"traumatic experience," and, given the extensive evidence presented by appellant regarding
issues only tangentially related to the request for the CPO, such as the history and dynamics
of the parties' 25-year marriage, appellee's alleged multiple infidelities, and other salacious
details of appellee's past behavior, the court's statement may simply have been an
acknowledgement that the parties' imploding marriage and pending divorce was a
Nos. 19AP-335                                                                               9

traumatic experience for appellant. Moreover, a trial court speaks through its journal entry,
not by oral pronouncement. State v. Smith, 10th Dist. No. 17AP-573, 2018-Ohio-3875, ¶ 7.
In its April 23, 2019 judgment entry, the court averred only that after observing the
witnesses, assessing and weighing their credibility, and reviewing the entire file, including
the exhibits submitted by both parties, appellant had failed to prove, by a preponderance
of the evidence, that she was entitled to a CPO. The court did not specifically address any
of the elements pertaining to the issuance of a domestic violence CPO based upon menacing
by stalking. Even if the trial court found that appellant established that she suffered mental
distress, the court may well have concluded that she did not establish by a preponderance
of evidence, that appellee, by engaging in a pattern of conduct, knowingly caused the mental
distress.
       {¶ 26} To that end, appellant argues that the following evidence established that,
following his exit from the marital home in mid-May 2018, appellee engaged in a pattern
of conduct that was knowingly aimed at causing appellant mental distress: living across the
street until he moved to Florida in early August 2018, bringing his girlfriend (appellant's
former employee with whom appellee had an affair) to neighborhood gatherings, entering
the marital home unannounced, telling appellant that what went on inside the marital
home was his business, leaving three loaded guns in the house after appellant told him she
was depressed and suicidal, intentionally alienating appellant from neighbors, ignoring his
son's advice to stay away from the marital home, staying across the street from the marital
home during visits to Ohio after he moved to Florida, and, on March 1 and 2, 2019,
"show[ing] up" at public establishments appellee knew appellant often patronized.
(Appellant's Brief at 11.) Appellant asserts that "[w]ithout doubt, [a]ppellee has engaged in
the subtle, devious psychological warfare that constitutes domestic violence." Id. Appellant
argues that she is battling high blood pressure, seeing a therapist, and taking psychotropic
medications as a result of appellee's actions.
       {¶ 27} The record reveals that appellee provided explanatory and/or contradictory
testimony on nearly all of appellant's assertions regarding his actions and motivations. As
a general matter, appellee denied that he physically stalked appellant or knowingly caused
her mental distress. More specifically, he asserted that moving into his friend's house across
the street was a temporary move necessitated by appellant's request that he leave the house
Nos. 19AP-335                                                                              10

immediately. His abrupt exit from the marital home required that he return to retrieve
clothing and other personal items, which occurred pursuant to arrangements with
appellant. Further, at appellant's request, he continued to assist her with household tasks.
He denied bringing his girlfriend to neighborhood gatherings to upset appellant; indeed,
he tried to be discreet when he did so and stopped bringing her upon appellant's request.
His assertions to appellant that he was watching the marital home and that what happened
therein was his business stemmed from concerns about his daughter's safety. Other than
that, he did not watch the house, never told appellant he was doing so, and never asked
anyone else to do so. He left the guns in the same place in the marital home that they had
been for years. When he returned to Ohio after moving to Florida, he stayed with friends
in the neighborhood because it was free, centrally located, close to his daughter, and
obviated the need for a rental car. As for the March 2019 incidents, he left the bars
immediately after appellant arrived and did not speak to her; he accompanied his son to
the grocery store and did not see appellant there. His son's advice about staying away from
the house was not based upon an allegation that appellee was stalking appellant; rather, it
stemmed from his son's assertion that appellant did not allow him to mention appellee's
name and that she became upset at the mere sight of appellee. Although appellee did not
specifically contradict the testimony regarding his alleged efforts to alienate appellant from
the neighbors, we note that this testimony was provided by appellant's friend and current
employee, Reda. The trial court, as finder of fact, was in the best position to determine
Reda's credibility and was free to believe or disbelieve any or all of her testimony. State v.
Harmon, 10th Dist. No. 18AP-965, 2020-Ohio-590, ¶ 37, citing State v. Reynolds, 10th
Dist. No. 18AP-560, 2019-Ohio-2343, ¶ 36.
       {¶ 28} The present case centers almost entirely on the credibility of the parties. The
trial court essentially concluded that the testimony offered by appellee was more credible
and reasonable than that offered by appellant. Although an appellate court is permitted to
independently weigh the credibility of witnesses, it must afford great deference to the trial
court's determination of witness credibility. Perry v. Joseph, 10th Dist. No. 07AP-359,
2008-Ohio-1107, ¶ 13, citing State v. Wright, 10th Dist. No. 03AP-470, 2004-Ohio-677,
¶ 11. A reviewing court will not reverse a trial court's decision on a CPO simply because it
holds a different opinion concerning the credibility of the witnesses and the evidence
Nos. 19AP-335                                                                             11

submitted to the trial court. Crabtree, 2013-Ohio-5797, ¶ 11, citing Fleckner v. Fleckner,
177 Ohio App. 3d 706, 2008-Ohio-4000, ¶ 15, (10th Dist.). If the evidence is susceptible of
more than one interpretation, a reviewing court must construe the evidence consistently
with the trial court's judgment. Id., citing Fleckner.
       {¶ 29} Having carefully reviewed the entire record, we find that the trial court's
judgment is not against the manifest weight of the evidence. The trial court did not err by
concluding appellant failed to establish that appellee committed domestic violence, as
defined in R.C. 3113.31, by a preponderance of the evidence. Accordingly, we overrule
appellant's assignment of error.
       {¶ 30} As appellant notes in her brief, the trial court's judgment entry contains a
clerical error. Appellant sought a domestic violence CPO pursuant to R.C. 3113.31. The
trial court's judgment entry states that "[t]he court finds that the Petitioner has failed to
meet the requisite burden to provide that pursuant to R.C. 311.31, she required a Civil
Protection Order by a preponderance of the evidence." (Emphasis added.) We find this to
be a clerical error, and we therefore remand this cause to the trial court for the limited
purpose of issuing a nunc pro tunc entry reflecting the correct statutory section.
       {¶ 31} Accordingly, having overruled appellant's single assignment of error, we
affirm the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, and Juvenile Branch, and remand the matter to that court for the limited
purpose of entering a nunc pro tunc entry correcting the aforementioned clerical error in
the judgment entry.
                                    Judgment affirmed; case remanded with instructions.

                          SADLER, P.J., and NELSON, J., concur.